Title: To Thomas Jefferson from John Vaughan, 26 February 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philad: Feby 26. 1806
                        
                        I have at last found Daudet, & paid him 3 Ds amount due for the term. the Petit Censeur was continued. I
                            have the pleasure of enclosing his receipt—should you want any other payments made please advise me & they shall be
                            attended to.
                  I remain with respect Your ob friend & Servt
                        
                            Jn Vaughan
                     
                        
                        
                            I observe that you have made your Communication relative to the Missouri &c. I hope it will be
                                printed
                     General Wilkinsons package is not yet at hand—
                        
                    